DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamie L. Rossi, reg no 56875 on 05/27/2021.

1. (Currently Amended) A non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising: detecting deletion of an electronic subscriber identity module (eSIM)

electronic subscriber identity module (eSIM)

20. (Currently Amended) A system, comprising: a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory that execute the instructions to perform a method comprising: detecting deletion of an electronic subscriber identity module (eSIM).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving accessing definitions of predefined scenarios indicative of unintentional deletions of eSIMs, wherein the predefined scenarios are automatically defined by using artificial intelligence applied to historical data relating to unintentional deletions of eSIMs of mobile devices; analyzing the detected deletion, using the definitions, to determine that the detected deletion is unintentional, among other claim limitations, are non-obvious over the prior art. The closet prior art of record Namiranian (US 20190028884) teaches accessing definitions of predefined scenarios indicative of unintentional deletions of eSIMs, analyzing the detected deletion, using the definitions, to determine that the detected deletion is unintentional but does not teach wherein the predefined scenarios are automatically defined by using artificial intelligence applied to historical data relating to unintentional deletions of eSIMs of mobile devices and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.F./
Examiner, Art Unit 2411

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416